DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please note this application has been assigned to a different examiner.

Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on December 15, 2020 is acknowledged.
Claim 98 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 15, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 10, 12, 28, 30, 42, 53 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2014/0343123) and Zhang et al. (Tetrahedron Letters 2008).
Prakash et al. teach at paragraph 3097 antisense compounds that comprise or consist of a region having a gapmer sugar motif, which comprises two external regions or "wings" and a central or internal region or "gap." The three regions of a gapmer sugar motif (the 5'-wing, the gap, and the 3'-wing) form a contiguous sequence of nucleosides wherein at least some of the sugar moieties of the nucleosides of each of the wings differ from at least some of the sugar moieties of the nucleosides of the gap. The sugar motifs of the two wings may be the same as one another. Prakash et al. further teach embodiments were each nucleoside of the wing regions is modified. Paragraph 3077 teaches that modified sugar moieties include sugar surrogates.
Prakash et al. further teach (see paragraphs 3115-3118) the gap portion of a gapmer may consist of 6 to 12 linked nucleosides. The gapmer may further have a gap wherein each nucleoside of the gap is a 2'-deoxynucleoside or is a modified nucleoside that is "DNA-like." In such embodiments, "DNA-like" means that the nucleoside has similar characteristics to DNA, such that a duplex comprising the gapmer and an RNA molecule is capable of activating RNase H. In certain embodiments, one or more nucleosides of the gap of a gapmer is not a 2'-deoxynucleoside and is not DNA-like. In certain such embodiments, the gapmer nonetheless supports RNase H activation (e.g., by virtue of the number or placement of the non-DNA nucleosides). Prakash et al. contemplate morpholino nucleotides as modified nucleotides, but do not specifically 
Zhang et al. teach chimeric oligonucleotides containing morpholino nucleoside analogues (Fig. 1b) and phosphoramidate linkers, which was aimed to maintain good enzymatic stability as well as to incorporate the modification into oligonucleotides on a DNA synthesizer. On page 3571 Zhang et al. teach the morpholino nucleoside modification caused destabilization with RNA and DNA only to a very limited extent. The thermal stability of the morpholino-modified oligonucleotides toward RNA is similar to that of phosphorothioate oligonucleotides. It is believed that such slight destabilization effect will not affect the further application of morpholino-modified oligonucleotides. CD spectroscopy was used to study the conformation of duplexes formed by the modified oligonucleotides with complementary RNA. As shown in Figure 2, the spectra of the duplexes containing different numbers of modified subunits are quite similar to that of the natural DNA/RNA duplex, indicating that such modification did not affect the helical conformation of the duplex.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the gapmer oligonucleotides of Prakash et al. with a morpholino residue. One of ordinary skill in the art would do so and would expect success because Prakash et al. specifically suggest gapmers where the central gap region comprises modified nucleotides, which may be "DNA-like" (i.e., with characteristics similar to DNA). Zhang et al. teach oligonucleotides containing morpholino residues cause only limited thermal destabilization and have CD spectra that are quite similar to natural DNA/RNA duplexes, indicating the modification did not 
Prakash et al. also contemplate gapmers wherein one or more nucleosides of the gap of a gapmer is not a 2'-deoxynucleoside and is not DNA-like. These gapmers would nonetheless support RNase H activation, for example by virtue of the number or placement of the non-DNA nucleosides. Therefore even if morpholino residues were not DNA-like, one of ordinary skill in the art would nevertheless find it obvious to incorporate them into the central region of a gapmer because Prakash et al. teach non DNA-like modified nucleotides can be placed in such a way that supports RNAse H activity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Tracy Vivlemore
Primary Examiner
Art Unit 1635



/Tracy Vivlemore/Primary Examiner, Art Unit 1635